UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4378



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLA GWENNETT GRAHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-02-599)


Submitted:   October 23, 2003             Decided:   October 29, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, L.L.C., Greenville, South
Carolina, for Appellant.   Elizabeth Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Carla    G.   Graham      appeals      from    the    seventy-month      sentence

imposed after she pled guilty to conspiracy to possess with intent

to distribute and to distribute more than five grams of crack

cocaine, in violation of 21 U.S.C. § 846 (2000).                      Her counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising two issues, but stating that, in her view, there

are no meritorious issues for appeal.                 Graham was informed of her

right to file a pro se supplemental brief but has not done so.                       We

affirm.

      Counsel    raises       as     potential     issues    the    district    court’s

assessment     of   a   two-level        enhancement        under   U.S.    Sentencing

Guidelines     Manual     §    2D1.1(b)(1)         (2001),    based    upon    Graham’s

possession of a firearm and the court’s refusal to adjust Graham’s

offense level under USSG § 3B1.2 based upon her role in the

offense.      Our review of the record leads us to conclude that the

district court did not clearly err in either regard.                        See United

States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002) (providing

standard of review for role in offense adjustment); United States

v.   McAllister,    272       F.3d    228,   234    (4th     Cir.   2001)   (providing

standard of review for possession of a weapon).

      As required by Anders, we have examined the entire record and

find no meritorious issues for appeal.                      Accordingly, we affirm

Graham’s conviction and sentence. This court requires that counsel


                                             2
inform her client, in writing, of her right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3